Order entered November 17, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-01052-CR

                  DRESEYON ISIAH OWENS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F20-41487

                                  ORDER

     Before the Court is the November 14, 2022 request of court reporter Melissa

Maxwell for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by December 12, 2022.


                                           /s/   LANA MYERS
                                                 JUSTICE